DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 23 December 2020 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first outlet” and “the second outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first outlet” and  “a second outlet” as described in the specification (¶0033).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first inlet" in Line 11 and “a first inlet” again in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a first outlet" in Lines 11-12 and “a first outlet” again in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Further, it appears from the drawings and specification that “a first inlet” of Line 13 is intended to be “a second inlet”, “a first outlet” from Lines 11-12 is intended to be “a first transfer surface”, and  “a first outlet” from Lines 13-14 is intended to be “a second transfer surface”.  Else, the claim limitations do not correspond to the drawings and specification.  Additionally, the drawings do not depict or 
Claims 2-11 are rejected as they inherit the above deficiencies from Claim 1.
Claims 12 and 13 are similarly rejected for the same reasons as set forth in Claim 1.

Allowable Subject Matter
Claim 1 is would be allowable if rewritten to overcome the rejections under 112b.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowability of Claim 1 is that applicants claimed invention includes an apparatus for applying a liquid to a printing surface having a liquid guide member having a first channel which extends from a first inlet which is adjacent to the aperture to a first outlet which is adjacent to the first transfer surface; and a second channel which extends from a first inlet which is adjacent to the aperture to a first outlet which is adjacent to the second transfer surface, the liquid guide member being arranged such that in use the liquid will flow along the first channel from the aperture to the first transfer surface and then transfer from the first transfer surface onto the printing surface, and the liquid will flow along the second channel from the aperture to the second transfer surface and then transfer from the second transfer surface onto the printing surface as the printing surface moves relative to the apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-11 would be allowable because they depend from Claim 1, if rewritten to overcome the 112b rejections.
Claim 12 would be allowable if rewritten to overcome the rejections under 112b and is allowable for the same reasons as provided for Claim 1.
Claim 13 would be allowable if rewritten to overcome the rejections under 112b and is allowable for the same reasons as provided for Claim 1.

US PGPub 2018/0009239 A1 to Feygelman et al. discloses an apparatus for applying a liquid to a printing surface comprising: a housing arranged to receive the liquid, the housing comprising an aperture and the aperture (Fig. 1; ¶0013-0016) comprising at least a first side defined by the housing and a second side defined by the housing which is opposite to the first side (Fig. 1), such that the liquid can flow out of the housing by passing through the aperture between the first side and the second side (Fig. 1; ¶0013-0016); however, Feygelman does not explicitly disclose a liquid guide member which is inserted into the aperture so that the liquid guide member extends from the first side to the second side, wherein the liquid guide member comprises: a first transfer surface; a second transfer surface which is separated from the first transfer surface by a gap; a first channel which extends from a first inlet which is adjacent to the aperture to a first outlet which is adjacent to the first transfer surface; and a second channel which extends from a first inlet which is adjacent to the aperture to a first outlet which is adjacent to the second transfer surface, the liquid guide member being arranged such that in use the liquid will flow along the first channel from the aperture to the first transfer surface and then transfer from the first transfer surface onto the printing surface, and the liquid will flow along the second channel from the aperture to the second transfer surface and then transfer from the second transfer surface onto the printing surface as the printing surface moves relative to the apparatus

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853